Citation Nr: 1541398	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right hip replacement as secondary to the service-connected left knee injury residuals.

2.  Entitlement to a disability rating in excess of 10 percent for cervical syndrome.

3.  Entitlement to a disability rating in excess of 10 percent for lumbar syndrome. 

4.  Entitlement to a disability rating in excess of 10 percent for left knee injury residuals.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


	

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from August 1986 to January 1993.

These issues originally came to the Board of Veterans' Appeals (Board/BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in April 2015.  A transcript is included in the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts increased ratings are warranted for his left knee, neck, and lumbar spine disabilities.  The Veteran most recently underwent a VA examination in July 2014.  However, the examiner questioned the reliability of the physical examination.  The examiner noted the Veteran expressed subjective responses to clinical sensory, muscle testing, and palpation, but the pattern of these responses, in conjunction with the objective findings, was not consistent with current cervical spine, lumbar spine, and left knee complaints.  The Veteran's extremely limited range of motion was reportedly inconsistent with the known medical diagnosis, previous exams, and current radiologic images.  The examiner stated that an average person with similar diagnosis usually has normal range of motion; therefore, a suboptimal effort could not be ruled out.  Given the unreliability of the July 2014 VA examination, the Board finds an additional VA examination is necessary. 

As for the claim for service connection for a right hip disorder, the Veteran underwent a VA examination for an etiology opinion in June 2009.  The examiner determined that it was less likely than not that the Veteran's service-connected left knee injury or in-service fall was the cause of his avascular necrosis of the right hip.  He did not have any hip pain while he was in the military, and no hip pain was documented until, as he reports, 2003.  The examiner indicated that the record showed that he did have risk factors for avascular necrosis including smoking and documented positive cocaine drug use.  Although the examiner addressed direct and secondary theories of entitlement, the examiner failed to give an opinion as to whether the Veteran's service-connected left knee disability aggravated his right hip.  The Board finds an additional examination and opinion is necessary before a determination can be made. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation examination of his right hip.  Since this is a paperless appeal, ensure the examiner has access to Virtual VA and the Veterans Benefits Management System (VBMS) for the pertinent history.

The examiner should specifically address whether the current right hip disorder was aggravated by the service-connected left knee and/or spine disabilities.  The term 'aggravation' means a permanent worsening beyond the natural progression of the disability.

It is most essential the examiner discuss the underlying rationale of his/her opinions responding to these questions, preferably citing to specific evidence in the file supporting conclusions.  If the examiner is unable to respond without resorting to mere speculation, he/she should so state but, even more importantly, discuss whether the need to speculate is owing to a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training) or by specifying what other reason precludes a sufficiently definitive response. 

2.  Schedule the Veteran for a VA examination to reassess the severity of his service-connected left knee, cervical spine, and lumbar spine disabilities.  The claims file must be made available to and reviewed by the examiner for the pertinent history.  Since this is a paperless appeal, ensure the examiner has access to Virtual VA and VBMS for the pertinent history.

All indicated tests and studies should be performed, including range of motion measured in degrees.  The examiner must also report the range of motion of the service-connected left knee, cervical spine, and lumbar spine disabilities following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, premature or excess fatigability, and incoordination, including during prolonged, repetitive use of the knee or spine or when the Veteran's pain and other symptoms are most problematic (i.e., during 'flare-ups').

3.  Review these examination reports and/or opinions to ensure they contain responses to the specific questions asked or explain why a response is not possible or feasible.  If determined insufficient, return the report to the examiner for all necessary additional information.

4.  Then readjudicate these claims of entitlement to service connection for a right hip disorder and entitlement to higher disability ratings for left knee, cervical spine, and lumbar spine disabilities.  If any claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




